Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s informal amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In Claims
Claims 18-20, 22, 23, 25, 27-29 and 31 are cancelled. 
Applicant’s response is not deemed necessary in response to this informal amendment since claims 18-20, 22, 23, 25, 27-29 and 31 are non-elected/withdrawn without traverse (see applicant’s response dated 06/23/2022).

The following is an examiner’s statement of reasons for allowance: prior art of the record roes not disclose applicant’s claimed thermionic converter including:
a collector; an emitter; a gap disposed between the collector and the emitter; an electrical connection means connecting the collector and the emitter; and cesium disposed in the gap adjacent the emitter, 
the emitter including a cold worked metal substrate capable of emitting electrons when heated to temperatures of 800 °C or greater, the cold worked metal substrate being cold rolled in the direction of grains of a target crystallographic orientation having the lowest surface energy and highest bare work function, and
	the grains of the target crystallographic orientation being thermally grown such that the grains of the target crystallographic orientation represent at least 40% of the surface area of the metal substrate, and the grains of the target crystallographic orientation being etched to form a patterned surface, thereby increasing the surface area on a face of the grains.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879